Citation Nr: 0904280	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-10 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
August 1975.  The Veteran also had additional service with 
the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection for hearing loss and for lumbar strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
hearing loss and for lumbar strain.  He argues that he was 
exposed to acoustic trauma both during service and in the 
Reserves, and that this resulted in his hearing loss.  He 
also claims that his low back disability is due to the poor 
seats, vibrations and harsh landings as a helicopter pilot.  
He further argued that the RO did not take his reserve 
service into consideration when denying his claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active service includes any period of 
active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which a veteran was disabled from an injury incurred 
in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard 
of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).  

Thus, the mere presence of hearing loss or a back disability 
during his years of reserve service is insufficient to 
establish service incurrence or aggravation.  Rather, he must 
have been disabled from a disease or injury incurred during 
ACDUTRA or an injury during inactive duty training.  
Moreover, the Board notes the veteran's civilian occupation 
was as a pilot.  Consequently, the Veteran should be asked to 
identify the periods during which he was on ACDUTRA or 
inactive duty training and during which he suffered from a 
disease or injury to his hearing or his back.  If sufficient 
information is provided, the RO should review the record to 
verify such periods of service, or if not contained in he 
personnel records already in file, the RO should attempt to 
verify the reported periods of ACDUTRA or inactive duty 
training identified by the Veteran.

Currently, the only service treatment record from the 
Veteran's period of active duty contained in the claims 
folder is the July 1975 separation examination.  Following a 
request for information from the RO (pertaining to the 
Veteran's dates of service in Vietnam), the National 
Personnel Records Center responded that there were no records 
at Code 13 for the Veteran, and that if another request was 
to be made, it should be addressed to Code 11.  While service 
personnel records were subsequently obtained, there is no 
indication in the record that an attempt was 
made to procure the active duty service treatment records 
through that address Code.  

In addition, during the pendency of this appeal, the United 
States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  Thus, on remand the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran and 
his representative a corrective VCAA 
notice that includes an explanation of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.

2.  The RO/AMC should contact the Veteran 
and request that he furnish the dates he 
was on active duty for training (ACDUTRA) 
or inactive duty training during which he 
suffered a disease or injury to his back 
or hearing.  If sufficient information is 
provided, and the record does not already 
contain sufficient information to verify 
the ACDUTRA or inactive duty training 
dates provided by the veteran, 
verification should be requested through 
official sources.  

3.  The RO/AMC should attempt to obtain 
the service treatment records from the 
Veteran's period of active duty through 
address Code 11.

4.  If the evidence received indicates 
that a disease or injury occurred during a 
period of ACDUTRA or inactive duty 
training, then the RO/AMC should schedule 
a VA examination to determine if the 
Veteran's disability was incurred or 
aggravated (permanently worsened beyond 
normal progress) during such training.


5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

